DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a second Non-Final Office Action as mailed on April 15, 2022.
Claims 1-20 are pending and examined herein.
Specification
The specification is objected for lacking a deposit date and a deposit number: on page 48 the deposit date and a deposit number are missing. It is assumed that Applicant will provide the appropriate information in response to the instant Office action.
Appropriate action is advised.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11, and 13 are rejected as being indefinite in their recitation "NCMA Accession No." because the NCMA Accession Number is missing. Therefore, the metes and bounds of the claims are not clear. Amending the claims to recite the NCMA accession number would overcome the rejection. 
Claims 1, 1, 6, 10, 11, 13, and 16-18, are rejected as being indefinite in their recitation “soybean cultivar 92001528” because the recitation does not clearly identify the claimed plant cultivar and seed. Furthermore, the recitation does not set forth the metes and bounds of the claimed invention. Since the name “92001528” is not known in the art, the use of said name does not carry art recognized limitations as to the specific characteristics or essential characteristics that are associated with that denomination. In addition, the name appears to be arbitrary, and the specific characteristics associated therewith could be modified, as there is no written description of the plant that encompasses all of its traits. This rejection can be obviated by amending the claims to recite the NCMA deposit number.
Dependent claims are also rejected because they fail to overcome the deficiencies of parent claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ the seed of novel plants. Since the seed claimed is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. If a seed is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by a deposit thereof. The specification does not disclose a repeatable process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public. 
If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein. A minimum deposit of 2500 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
(a)    during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
(d)    the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
(e)    the deposit will be replaced if it should ever become unviable.

Applicant has NOT indicated that Applicant intends to deposit the seeds at the ATCC in accordance with 37 CFR 1.801-1.809. Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809, the ATCC Accession No. and evidence of deposit to overcome this rejection. Compliance with this requirement may be held in abeyance until the application is otherwise in condition for an allowance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eby, W. H. (US Patent No. 9,591,827; issued on Mar. 14, 2017) in view of Mason et al. (US Patent No. 9,062,324; issued on June 23, 2015).
The claims are directed to plants and seed of soybean cultivar 90410528 and parts thereof and methods of using such plants and mutant plants derived from the plants.
Eby teaches plants of soybean cultivar 57160653 (see entire patent). Eby teaches that in 2014 an experimental line of plants was designated 11KA71163-56-06 which was advanced to Elite yield trials and was given the variety designation 57160653 (see column 6, lines 38-44). Therefore “57160653” and “11KA71163-56-06” are different names for the same plant cultivar.
Eby claims a plant, a seed, a cell, and a tissue culture of this cultivar (claims 1-4). Eby claims a method that comprises self-pollinating a plant of this variety or cross-pollinating a plant of this variety with a plant of a different genotype (claims 5 and 6). Eby claims a seed produced by crossing to a different genotype (claim 7). Eby claims a method comprising transforming a plant of the variety (claim 8) and a plant produced by such transformation (claim 10), including wherein the transgene adds male sterility, herbicide tolerance, insect resistance, pest resistance, disease resistance, modified fatty acid metabolism, or modified carbohydrate metabolism (claim 9). Eby claims a method of introducing a single locus conversion into the soybean plant (claim 11) and a plant of cultivar 57160653 further comprising a single locus conversion (claim 13). Eby claims breeding methods of crossing and selfing to arrive at an inbred plant derived from the cultivar (claims 14-16). Eby claims a method of introducing a mutation into the genome of cultivar 57160653 (claim 17) and methods of producing commodity plant products (claims 18 and 19).
Eby teaches the following traits for cultivar 57160653: yellow, dull seed coats, yellow cotyledons, ovate leaflets, an indeterminate growth habit, purple flowers, gray hila, gray pubescence, tan pods, relative maturity group of 2.4, lodging score of 6.4, plant height of 102 cm., 2991 seeds per pound, 34.5% protein and 19.1% oil in the seeds (see Table 1 in columns 6-7). Eby also teaches that cultivar 57160653 has event MON89788 which confers resistance to ROUNDUP and GM_Ag92205 event which confers resistance to dicamba herbicides. Eby also teaches that the cultivar comprises the Rps1c locus that confers resistance to phytophthora root rot and the rhg1 locus that confers resistance to soybean cyst nematodes (column 7).
Eby does not teach plants of cultivar 92001528.
The differences between plants of cultivar 92001528 and the plants taught by Eby are the introgression of event A5547-127 (also known as EE-GM2) into cultivar 57160653 (also called “11KA71163-56-06”) and differences in relative maturity, lodging score, height, seed size, protein content, and oil content. The differences are as follows:
92001528	11KA71163-56-06
Relative maturity 	2.3 		2.4
Lodging score 		7.0		6.4
Height in cm. 		81 		102
Seed size (seeds/lb) 	2642 		2991
Seed % Protein 	34.4 		34.5
Seed % Oil 		19.1 		19.1
All of the remaining traits are the same.
The instant application teaches that the instant cultivar 92001528was developed by crossing 11KA71163-56-06 to “OX3009B4-DoYN” (presumably the source for EE-GM2), followed by backcrossing twice to 11KA71163-56-06 (Spec page 8). Neither the prior art nor the instant application provide error bars or standard deviations for any of these numerical values.
As discussed, above, in the section about the background for the state of the art and the issues, a cultivar is distinguished from other plants of the same species by DUS traits and/or by genetic fingerprint. In the United States, the genetic variation for commercial varieties of soybeans is limited with only three ancestors providing 50% of all the genes which may limit the potential for genetic improvement of soybeans (see page 3 of “A Shallow Gene Pool” by M. Moore (2008) Farm Industry News). Therefore, soybean varieties 11KA71163-56-06 and “OX3009B4-DoYN” are likely to share a large amount of the same genomic DNA.
In Fehr (Principles of Cultivar Development (1987)), the backcross method is described asrestoring 75% of the recurrent parent genome after the first backcross and restoring 87.5% of the recurrent parent genome after the second backcross (see Figure 28-1 on page 362). Using this estimation, the breeding history disclosed in the instant application would indicate the instant soybeans should have 87.5% of the genomic DNA from 11KA71163-56-06, which is the prior art cultivar. This leaves only 12.5% of the genomic DNA coming from the parent plant that was used to donate the desired locus (glufosinate resistance locus). Given that there is not a lot of genetic variation for commercial varieties, it is highly unlikely that ALL of the 12.5% of genomic DNA coming from “OX3009B4-DoY N” is actually different compared with the recurrent parent. Therefore, the preponderance of the evidence suggests that the instantly claimed soybeans, cultivar 90410528, would be considered close enough by genomic DNA fingerprint to be members of soybean cultivar 57160653 taught by Eby in the prior art (within ~90% homozygosity at the marker level).
With regard to the differences in DUS traits. The quantitative traits disclosed with numeric values did not include any error bars or standard deviations. Itis understood these numbers are averages and that each individual plant will have some variation (i.e. every single plant of the instant cultivar is not EXACTLY 81 cm. tall). Itis also known in the art that these traits are influenced by growth conditions. See, for example, Xue et al. (PLOS ONE (2019) pp. 1-15) who teach that there is a wide range of heights for a given variety (see error bars on Figure 1 on page 5) and there are differences in height based on the different environments in which the plants were grown (E1 — E4 in Figure 1 on page 5). Similarly, Assefa et al teach variation in protein and oil content of soybean seeds (Frontiers in Plant Science (2019) Vol. 10; pp. 1-13).
For this reason, the only trait that can reliably be used to distinguish the instantly claimed cultivar from the prior art cultivar (recurrent parent) is the newly introduced glufosinate resistance allele (A5547-127 — also known as EE-GM2).
Mason teaches soybean plants comprising elite events, including event EE-GM2 (see abstract). Mason teaches seed comprising elite event EE-GM2 having been deposited as NCIMB accession number NCIMB 41660 (column 3, lines 30-32). Mason teaches combining glyphosate and glufosinate resistance genes using elite events that confer such resistance (columns 1 and 2).
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to introgress elite event EE-GM2 into cultivar 57160653 to arrive at a locus conversion of cultivar 57160653 which would have resistance to glufosinate added to the resistances to glyphosate and dicamba that the cultivar already possessed. One would have been motivated to introgress the EE-GM2 event because Mason specifically teaches that it is beneficial to stack the glufosinate resistance with the glyphosate resistance. Furthermore Eby specifically claims introducing a locus conversion to confer herbicide tolerance (claim 12) and claims a plant comprising a single locus conversion (claim 13). Eby teaches that backcrossing methods can be used with backcrossing 1, 2, 3, 4,5, 6, 7, 8, or more times to the recurrent parent (column 24), therefore, the instant application using 2 backcrosses falls within the explicit instructions of Eby in the prior art. Eby teaches that the number of backcrosses necessary can be reduced with the use of molecular markers or by using a genetically similar donor parent plant (column 26). Eby specifically suggests glufosinate tolerance as one of the desired herbicide resistances (column 16, lines 33-34).
There was ample motivation for one of ordinary skill in the art to introgress the EE-GM2 glufosinate resistance event taught by Mason into the elite soybean cultivar taught by Eby. The result of this introgression utilizing two backcrosses would have been indistinguishable from the instantly claimed soybean variety 92001528 and it would have been an obvious species that falls within the genus of plants of cultivar 57160653 further comprising a single locus conversion as claimed in claim 13 of Eby.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent NOs. 11,234,405; 11,252,923; 11,206,797; and 11,234,406.
The claim language is nearly identical for all claims, except for the name of the cultivars.
The plants of the claimed cultivars appear to be indistinguishable. This rejection is made because the Examiner cannot determine whether the small differences in maturity, lodging, height, seed size, protein content, and/or oil content are statistically significant differences, or if they are merely artifact from having been measured at a different time or a different location or having been grown under different growth conditions. The breeding history for all of these cultivars is identical, and all of the Mendelian-inherited traits are identical. The quantitative traits disclosed with numeric values did not include any error bars or standard deviations. It is understood these numbers are averages and that each individual plant will have some variation (i.e. every single plant of the instant cultivar is not EXACTLY 81 cm. tall). It is also known in the art that these traits are influenced by growth conditions. See, for example, Xue et al. (PLOS ONE (2019) pp. 1-15) who teach that there is a wide range of heights for a given variety (see error bars on Figure 1 on page 5) and there are differences in height based on the different environments in which the plants were grown (E1 — E4 in Figure 1 on page 5). Similarly, Assefa et al teach variation in protein and oil content of soybean seeds (Frontiers in Plant Science (2019) Vol. 10; pp. 1-13).
In the event Applicant can demonstrate a statistically significant difference between the cultivars in the previously issued patents and the instant cultivar, then this rejection would be a non-statutory double patenting rejection based upon the understanding in the art that there will be some variation present in populations of conversion plants. See, for example, Haun et al (Plant Physiology (2011) Vol. 155; pp. 645-655) who teach that different populations of a locus conversion of soybean cultivar “Williams” had differences in the amount of genomic DNA that was present from the locus donor parent (compare Wm 82-SGC-001 to Wm 82-ISU-01 in Table 1 on page 647). For this reason, it would not be surprising to see small differences in quantitative traits for siblings of a locus conversion program. In the absence of any showing that such a small difference is significant for a real-world practical application, then these would be obvious variations over one another.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,259,495 in view of US Patent No. 9,012,734; issued on Apr. 21, 2015.
The claim language is nearly identical except for the name of the cultivars.
The cultivar in the “495 patent appears to be nearly identical to the instant cultivar except for hilum color. Both cultivars were produced by the identical breeding process. The only other differences are in quantitative traits for which no error bars or standard deviations were given (see discussion, above). The ‘734 patent teaches a soybean variety named DLL0750 which comprises the event LL55 which confers resistance to glufosinate and has imperfect black hila (see column 2). The Examiner has no information about the hilum color for the glufosinate resistance locus donor that was utilized in the breeding program to arrive at the instantly claimed cultivar; however, if the ‘734 patent were used as the donor, the imperfect black hilum color could be introduced along with the glufosinate tolerance; furthermore, it would appear the locus  donor necessarily had imperfect black hilum color, and this is likely where the cultivar in the ‘495 patent inherited the hilum color. In the absence of any showing that this difference in hilum color or one of the other small quantitative trait differences is a critical difference the confers a real world utility, then these are obvious variants of each other. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,591,827 in view of US Patent No. US Patent No. 9,062,324; issued on June 23, 2015.
The claim language is nearly identical except for the name of the cultivars. The analysis for obviousness was set forth, above, in the rejection under 35 USC 103.
 
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Application Nos: 17015445, 17045516, 17015529, 17015551, 17015564, 17015570, 17015581, 17015589, 17015599, 17015887, 17015897, 17015924, 17015933, 17015969, 17015986, 17016224, 17016226, 17016231, 17016239, 17016241, 17016243, 17016248, 17016250, 17016254, 17016258, 17016259, 17016283, 17016284, 17016285, 17016286, 17016288, 17016289, 17016292, 17016295, 17016310, 17016258, 17016288, 17461408, 17461420, 17461427, 17461439, 17461447, 17461465, 17461473, 17461483, 17461488, 17461497, 17461506, 17461517, 17707477, 17707487, and 17707503.
The claim language is nearly identical for all claims, except for the name of the cultivars.
The plants of the claimed cultivars appear to be indistinguishable. This rejection is made because the Examiner cannot determine whether the small differences in maturity, lodging, height, seed size, protein content, and/or oil content are statistically significant differences, or if they are merely artifact from having been measured at a different time or a different location or having been grown under different growth conditions. The breeding history for all of these cultivars is identical, and all of the Mendelian-inherited traits are identical; with the exception of three applications for which the hila have a different color. The quantitative traits disclosed with numeric values did not include any error bars or standard deviations. Itis understood these numbers are averages and that each individual plant will have some variation (i.e. every single plant of the instant cultivar is not EXACTLY 81 cm. tall). It is also known in the art that these traits are influenced by growth conditions. See, for example, Xue et al. (PLOS ONE (2019) pp. 1-15) who teach that there is a wide range of heights for a given variety (see error bars on Figure 1 on page 5) and there are differences in height based on the different environments in which the plants were grown (E1 — E4 in Figure 1 on page 5). Similarly, Assefa et al teach variation in protein and oil content of soybean seeds (Frontiers in Plant Science (2019) Vol. 10; pp. 1-13).
In the event Applicant can demonstrate a statistically signficant difference between the cultivars in the previously issued patents and the instant cultivar, then this rejection would be a non-statutory double patenting rejection based upon the understanding in the art that there will be some variation present in populations of locus conversion plants. See, for example, Haun et al (Plant Physiology (2011) Vol. 155; pp. 645-655) who teach that different populations of a locus conversion of soybean cultivar “Williams” had differences in the amount of genomic DNA that was present from the locus donor parent (compare Wm 82-SGC-o01 to Wm 82-ISU-01 in Table 1 on page 647). For this reason, it would not be surprising to see small differences in quantitative traits for siblings of a locus conversion program. It is also not surprising that three of these siblings could have inherited the hilum color of the locus donor rather than the recurrent parent plant. In the absence of any showing that such a small difference is significant for a real-world practical application, then these would be obvious variations over one another.
This is a provisional rejection because these applications have not, yet, issued. It is noted, however, that several of these Applications have had a notice of allowability mailed, and therefore, if they issue, this rejection would no longer be provisional at that point. 
Conclusion
NO claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663